Citation Nr: 0922459	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-03 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa 
Florida


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services at Wuesthoff Memorial Hospital, a non-VA facility, 
from June 26, 2005 to July 1, 2005.

REPRESENTATION

Appellant represented by:	 G. Swenson, The M.A.R.C. of 
the Professionals, Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran had active service April 1944 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) which denied the 
appellant's claim of entitlement to payment or reimbursement 
for emergency services at Wuesthoff Memorial Hospital, a non-
VA facility, from June 26, 2005 to July 1, 2005.  The Board 
notes that, under 38 C.F.R. § 17.1004(a), the appellant is 
Wuesthoff Health Systems, a/k/a, Wuesthoff Memorial Hospital 
("WMH"), the entity which furnished medical treatment to 
the Veteran.


FINDINGS OF FACT

1.  Service connection is in effect for psychosis, 
schizophrenia, undifferentiated, evaluated as 100 percent 
disabling.

2.  The Veteran was hospitalized at WMH on June 23, 2005, for 
swallowing problems and aspiration pneumonia; the evidence 
does not show that VA approved a request for prior 
authorization for such medical care.

3.  The Veteran remained hospitalized at WMH until July 1, 
2005.

4.  The Veteran's continued medical services for swallowing 
problems and aspiration pneumonia went beyond the initial 
evaluation and treatment for a medical emergency and his 
condition had stabilized by June 26, 2005.




CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
services at Wuesthoff Memorial Hospital, a non-VA facility, 
from June 26, 2005, to July 1, 2005, have not been met.  38 
U.S.C.A. § 1725, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 17.1000, 17.1002, 17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In this case, the relevant facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the VA regulation, pertaining to payment or reimbursement for 
emergency services for a nonservice-connected disability at a 
non-VA facility.  As will be explained below in greater 
detail, the claim is denied as a matter of law.  Thus, the 
VCAA does not apply.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized in advance by VA.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, 
it must be determined whether the claimant is otherwise 
entitled to payment or reimbursement for services.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions.  
38 U.S.C.A. §§ 1725, 1728 (West 2002).  Under 38 U.S.C.A. § 
1728, VA may provide payment or reimbursement of the expenses 
of care not previously authorized, in a private or public 
hospital not operated by VA for emergency treatment of 
service connected or related disabilities.  38 U.S.C.A. 
§ 1728; 38 C.F.R. §§ 17.120-17.132.  In contrast, under 
38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Act), payment or reimbursement 
of non-VA emergency medical services for nonservice-connected 
disorders for Veteran's without insurance is available if 
certain conditions are met. 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2008).

The VA Medical Center ("VAMC") denied the appellant's claim 
for reimbursement under 38 U.S.C.A. § 1728.  In this case, as 
noted, service connection is in effect for undifferentiated 
schizophrenia, evaluated as 100 percent disabling.  Although 
the VAMC did not make a formal finding that the disability 
was total in nature, the VAMC appears to have made this 
finding implicitly as the question of total disability was 
not addressed and the claim was addressed only under 38 
U.S.C.A. § 1728.  The Board will not disturb this finding.  
Thus, it is unnecessary to address whether payment or 
reimbursement is warranted under the Act which provides for 
payment or reimbursement in limited circumstances for non-
service connected disabilities.  Further, since the issue is 
when the medical emergency ended and the Veteran was stable 
for transfer to a VAMC, resolution of this case would be the 
same regardless of which statute is applied.  See 38 C.F.R. 
§§ 17.121, 17.1001(d).

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for: (a) an adjudicated service- 
connected disability; (b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service- connected disability; (c) any disability of a 
Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or (d) any 
illness, injury or dental condition in the case of a Veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in 38 U.S.C.A. §  17.48(j).  38 U.S.C.A. 
§ 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2008).  As 
relevant to this case, all three statutory requirements found 
in 38 U.S.C.A. § 1728(a)-(c) must be met before reimbursement 
may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action." Hennessey v. Brown, 7 Vet. App. 143, 147 (1994). The 
Board notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, also defines emergency 
services.  See 38 C.F.R. § 17.1002(b). Although 38 C.F.R. § 
17.1002(b) certainly is not a binding definition when 
considering reimbursement under 38 C.F.R. § 17.120, it 
provides a useful frame of reference.  Under 38 C.F.R. § 
17.1002, emergency services exist where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  Regulations implementing 38 U.S.C.A. § 1728 
provide that an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a Veteran: (a) who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment for the 
disability, or (b) who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  38 C.F.R. § 17.121 (2008).

The Board notes that, on October 10, 2008, the President 
signed S. 2162, designated as the Veterans' Mental Health and 
Other Care Improvements Act of 2008.  Relevant to the instant 
case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make 
mandatory as opposed to discretionary the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
Veteran furnished by a non-VA facility, if all of the 
pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, ___ Stat. ___ (2008).  
Additionally, this amendment added a provision which expands 
one of the criteria defining the meaning of "emergency 
treatment" to include treatment rendered until such time as 
the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of 
accepting such transfer.  Id.  Here, the Veterans' Mental 
Health and Other Care Improvements Act of 2008 does not 
affect the instant claim because the only issue before the 
Board is the determination of when the Veteran could be 
transferred safely to a VAMC or other Federal facility.



Factual Background

On June 23, 2005, the Veteran was taken to the emergency room 
at WMH from a hospice or nursing home with symptoms of 
lethargy, weakness, fatigue, decreased oral intake, vomiting, 
fever, sepsis, congestion, secretions, and trouble breathing.  
He was nonverbal and also suffered from dementia.  The 
Veteran, aged 79, had been brought to the emergency room at 
the request of family members who rescinded a "do not 
resuscitate order."  He also had an elevated white blood 
count.  The emergency room physician diagnosed sepsis and 
aspiration pneumonia and admitted him to the hospital.  As 
part of the treatment, a PEG tube was inserted for 
nutritional purposes and the Veteran tolerated it well, as 
indicated in the discharge summary.  Although the first blood 
culture came back positive for Staph, the second was 
negative.  By June 26, 2005, his treating physicians stated 
he was doing fairly well.  On June 28, 2005, the Veteran was 
described as comfortable and without distress.  On June 29, 
2005, the he was "doing well.  No complaints."  On June 30, 
2005, the Veteran was again described as "doing well."  The 
last physician's note, on the date of discharge, July 1, 
2005, indicated the Veteran was non-verbal but without 
distress and cleared for nursing home transfer.

The total hospital bill for the treatment provided by WMH was 
$21,145.13; after credits/payments of $13, 537.46, the total 
amount owed was $7,607.67.

The appellant's representative submitted a claim for payment 
of unauthorized medical services in the amount of $21,145.13 
to VA in January 2007.

On October 26, 2007, the Chief Medical Officer at the VAMC in 
Tampa, Florida ("VAMC Tampa"), concluded the emergency room 
visit for June 23, 2005, and the treatment and hospital stay 
for June 23, 2005 through June 25, 2005 was necessary to 
treat a medical emergency and the Veteran's condition had not 
improved to where he could be transferred.  Admission from 
June 26, 2005 through July 1, 2005 was denied because, in the 
judgment of the Chief Medical Officer, the Veteran was 
stabilized sufficient for transfer to VA as of June 26, 2007, 
based on his review of the progress notes.

In the notice of disagreement, the appellant's representative 
contended that the Veteran was elderly and sick and should be 
moved around as little as possible.  The representative also 
argued that any additional move to the VA might have caused 
the Veteran great distress, particularly given his age, 
dementia, Parkinson's, Alzheimer's, aspiration pneumonia and 
dehydration.  On the appellant's VA Form 9, the 
representative argued that the Veteran's dementia, 
Parkinson's disease, intracerebral hemorrhage, dehydration, 
and adult failure to thrive were complications which made the 
main diagnosis more serious and it took longer to stabilize 
the patient sufficiently to be able to move him to a VAMC.  
The Board notes parenthetically that the treatment records 
submitted by the appellant never mentioned intracerebral 
hemorrhage. 


Analysis

By virtue of the agreement by VA to pay for the Veteran's 
first three days of admission, VAMC Tampa agreed that, at 
least between June 23, 2005, and June 26, 2005, the Veteran 
met the requirements of 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§17.120, that is, the Veteran had a total service connected 
disability permanent in nature (the Veteran's service 
connected schizophrenia); the aspiration pneumonia and 
swallowing difficulties were at a level of severity that 
delay until the Veteran arrived at VA would have been 
hazardous to his health; and VA or other Federal facilities 
were not feasibly available to treat the Veteran.

The only issue here is determining when the Veteran's medical 
emergency ended.  As noted in the law and regulations 
outlined above, under 38 C.F.R. § 17.121, payment or 
reimbursement "will not be approved for any period beyond the 
date for which the medical emergency ended."  An emergency 
shall be deemed to have ended when a VA physician has 
determined that the Veteran could have been transferred to a 
VA medical center for continuation of treatment or when the 
Veteran could have reported to a VA medical center for 
treatment.  See 38 C.F.R. § 17.121.  

The Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred between June 26, 2005 and July 1, 2005, are not met.   
See 38 U.S.C.A. § 1728(a); 38 C.F.R. §17.120.  In this 
regard, the Board notes that the Chief Medical Officer at 
VAMC Tampa was asked to review the Veteran's case.  In 
October 2007, the Chief Medical Officer determined that the 
criteria for prerequisites of 38 C.F.R. §17.120 had not been 
met.  In this regard, the Board notes that this VA physician 
was not deciding whether the Veteran needed further in-
hospital treatment.  Instead, this VA physician determined 
when the Veteran's medical emergency had ended and he could 
have been transferred from WMH to the VAMC.  

The Board acknowledges the Appellant's contention that the 
Veteran's medical emergency did not end until he could be 
discharged from WMH not only for the medical condition 
requiring emergency treatment (aspiration pneumonia) but that 
the Veteran's age, dementia, Parkinson's disease, dehydration 
and failure to thrive all contributed to determining when he 
was stabilized and could be transferred to a VAMC.  
Nevertheless, the applicable regulations are very specific 
and provide for payment or reimbursement only in certain 
limited circumstances.  Here, the regulations leave the 
determination when a medical emergency has ended to the 
assessment by the VA Chief Medical Officer, who found that 
the Veteran's condition had improved enough by June 26, 2005, 
that he could be transferred to VA for continued treatment.  
There is no authority in the regulations for the Board to 
review the Chief Medical Officer's judgment and reach a 
different conclusion; the Board is without authority to grant 
benefits in this case.  See 38 U.S.C.A. §§ 5103, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

As the governing law and regulations specifically outline 
under what circumstances reimbursement can be paid, and as 
all the regulatory criteria have not been met, the Board has 
no legal authority to award the benefits sought on appeal.

For the sake of completeness, however, the Board will examine 
the appellant's questioning of the VA physician's 
determination.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(finding that the Board has the fundamental authority to 
decide in the alternative).

Only in the notice of disagreement and VA Form 9 has the 
appellant presented any argument why the Veteran's medical 
emergency had not ended on June 26, 2005, and he could not be 
transferred safely to a VAMC.  The Board notes that both the 
VA Form 9 and the notice of disagreement are signed by the 
appellant's representative.  There is no showing, however, 
that the representative is trained to provide medical 
opinions or explanations as to why the Veteran could not have 
been transferred earlier than July 1, 2005.  Accordingly, the 
Board finds that the appellant's arguments do not constitute 
competent medical evidence in support of reimbursement.  The 
Board observes that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
opinion. 38 C.F.R. § 3.159.  The appellant has not presented 
any medical opinion showing that the Veteran's medical 
emergency continued beyond June 26, 2005.  See 38 U.S.C.A. § 
5107(a).

The Board accepts the VA physician's opinion as the only 
competent evidence as to when the medical emergency ended.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding 
that the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  
Moreover, to the extent that the appellant is arguing that 
the VA Chief Medical Officer at VAMC Tampa did not exercise 
sound medical judgment, the Board notes that there is a 
presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.'"  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see Davis v. Brown, 7 Vet. App. 298, 300 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
emergency services provided to the Veteran by Wuesthoff 
Memorial Hospital from June 25, 2005, to July 1, 2005, is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


